Claim Rejections - 35 USC § 112
Applicant has cited paragraph [0014] for support of claim 3.  Examiner disagrees with this statement.
	From paragraph [0014]:
“In some examples, rows of a memory array may be mapped responsive to detecting a row hammer attack. The row hammer attack may be detected by the memory device or a processing resource external to the memory device. Detecting a row hammer attack may include detecting the target row and/or memory cell of the row hammer attack. Detecting a target row and/or memory cell can include detecting a number of rows and/or memory cells that are targeted by a row hammer attack. Responsive to detecting the row, the control circuitry may remap the detected row to a redundant row utilizing a number of fuses. In some examples, a row may be mapped responsive to detecting a row hammer attack without identifying a target row of the row hammer attack. For example, if sensitive data is stored in a row of the array, the row and/or rows adjacent to the row may be mapped to redundant rows regardless of the target of the row hammer attack. [Emphasis added]

As described, the row and/or rows adjacent to the row stored sensitive data is recognized as row hammer attack without identifying a target row of the row hammer attack.  Examiner understands that the step of identifying a target of the row hammer attack include detecting a quantity of accesses of the row and/or rows.  Without step of identifying a target of the row hammer attack means the step of detecting a quantity of accesses of the row and/or rows is not performed
Claim 1 recites limitation “wherein the predefined row address range is access utilizing a key provided by a host, wherein the key is a security token” on lines 7-8.  This limitation implies that memory cells of predefined row address range store sensitive data.  Examiner understands that the row and/or rows adjacent to the predefined row address range are recognized as row hammer attack and being mapped without detecting a quantity of accesses of the row and/or rows.
Claim 3 maintains rejected under 35 USC § 112 rejection.

Claim Rejections - 35 USC § 103
Amendment to independent claims 1, 10 and 16 raise different new issues, which would require Examiner to do different searches besides updating search.  There appears a restriction is required if the amendment is entered as is.  The proposed restriction would be:
Group I: claims 1-9, which recites limitations regarding mapping adjacent rows of plurality of portions of the predefined row address range, wherein the plurality of portions of the predefined row address range are not continuous.
Group II: claims 10-20, which recites limitations regarding redefining a predefined row address range and method of prevent access to the [previous] adjacent rows of the predefined row address range after the step of redefining.

Conclusion
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 13, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824